            Case 2:20-cv-02431-JJT Document 1-1 Filed 12/17/20 Page 1 of 20




                                              EXHIBIT A


3446351.1
      Case 2:20-cv-02431-JJT Document 1-1 Filed 12/17/20 Page 2Clerk
                                                                of 20of the Superior Court
                                                                           *** Electronically Filed ***
                                                                              A. Allegretti, Deputy
                                                                             11/16/2020 9:17:17 AM
                                                                               Filing ID 12222477




 1   Mark P. Breyer (Bar No. 016862)
 2   Mark T. Ichiyama (Bar No. 026703)
     BREYER LAW OFFICES, P.C.
 3   3840 East Ray Road
     Phoenix, Arizona 85044
 4
     (480) 219-3995
 5   minutes@breyerlaw.com
 6   Attorneys for Plaintiff
 7                  SUPERIOR COURT OF THE STATE OF ARIZONA
 8
                                   COUNTY OF MARICOPA
 9
     CINDY CATOR, individually and as                  No.
10
     statutory beneficiary for RICKIE                        CV2020-014706
11   SORENSEN, deceased,
12                                                               COMPLAINT
                   Plaintiff,
13                                                           (Tort - Wrongful Death)
     vs.
14
     SHANI A. CURLESS and JOHN DOE
15
     CURLESS, wife and husband; RUSSO
16   BROTHERS TRANSPORT, INC., a
     California corporation; JOHN and JANE
17   DOES 1-5; and ABC CORPORATIONS
18   1-5,

19                 Defendants.
20
            The Plaintiff, Cindy Cator, by and through undersigned counsel, for her complaint
21
     against the Defendants named herein alleges as follows:
22
            1.     Cindy Cator was, at all times relevant to this action, the biological mother
23
     of Rickie Sorensen, deceased, and a resident of Maricopa County, Arizona. At the time
24
     of the incident described herein, the Plaintiff was single and continues to be single at
25
     this time.
26

                                                   1
      Case 2:20-cv-02431-JJT Document 1-1 Filed 12/17/20 Page 3 of 20




 1          2.     Decedent Rickie Sorenson was a resident of Maricopa County, Arizona.
 2          3.     Upon information and belief, Defendants Shani A. Curless and John Doe
 3   Curless are residents of the State of California.
 4          4.     At all times relevant hereto, Defendant Shani A. Curless was acting
 5   individually and on behalf of the marital community, if any, of Defendant Shani A.
 6   Curless and John Doe Curless, whose true name is unknown to Plaintiff Cindy Cator.
 7          5.     The Defendant Russo Brothers Transport, Inc. is a California corporation
 8   doing business in Sacramento County, California.
 9          6.     Plaintiff further alleges that Defendant Russo Brothers Transport, Inc. has
10   duly authorized agents and/or servants and/or employees within Maricopa County,
11   Arizona, and that said agents and/or servants and/or employees were acting within the
12   scope of their authority and for the benefit of this particular defendant at the time of all
13   incidents, acts and omissions alleged herein.
14          7.     John and Jane Does 1-5 and ABC Corporations 1-5 are persons or entities
15   whose conduct, true names and identities are unknown at this time. Cindy Cator
16   requests leave to amend this pleading when that information is discovered.
17          8.     The acts and omissions complained of herein occurred in Maricopa
18   County, Arizona, within the jurisdiction of this Court.
19          9.     Jurisdiction and venue are appropriate in this Court. The amount in
20   controversy exceeds the minimal jurisdictional limits of this Court.
21          10.    Plaintiff is informed and believes that Defendant Shani A. Curless was
22   acting within the course and scope of her employment or under the direction and
23   control of Defendant Russo Brothers Transport, Inc. such that legal liability is imputed
24   to Defendant Russo Brothers Transport, Inc. under the doctrine of Respondeat Superior
25   and agency principles for the acts of Defendant Shani A. Curless.
26

                                                     2
      Case 2:20-cv-02431-JJT Document 1-1 Filed 12/17/20 Page 4 of 20




 1          11.    This is a wrongful death action in which Defendant(s) would have been
 2   liable if death had not ensued pursuant to A.R.S. §12-611.
 3          12.    Cindy Cator is the proper person to institute this action pursuant to A.R.S.
 4   §12-612.
 5          13.    On or about May 13, 2020, in a vacant lot near 51st Avenue and
 6   McDowell Road, Phoenix, Arizona, Defendant Shani A. Curless was operating a
 7   commercial tractor-trailer truck. While pulling out of the lot, Defendant Shani A.
 8   Curless drove over Rickie Sorenson and caused his death. Defendant Shani A. Curless
 9   failed to operate her vehicle with reasonable and due care and failed to keep a proper
10   lookout and is liable for his subsequent death.
11          14.    Defendant Shani A. Curless had a duty to operate her vehicle safely and
12   in a manner to prevent injury and damages to others.
13          15.    Defendant Shani A. Curless breached that aforesaid duty and was
14   negligent, including but not limited to, failing to keep a proper look out, failing to
15   inspect around her vehicle, and was the sole cause of the death of Rickie Sorenson.
16          16.    Defendant Russo Brothers Transport was independently negligent in the
17   hiring, training, retention, and/or supervision of Defendant Shani A. Curless which was
18   a proximate cause of this incident.
19          17.    As a proximate result of the Defendants’ negligence causing the death of
20   Rickie Sorensen, Cindy Cator has been damaged and seeks past and future damages for:
21                 A.     The loss of love, affection, consortium, companionship, care,
22   protection and guidance.
23                 B.     Pain, grief, sorrow, anguish, stress, shock, and mental suffering.
24                 C.     Reasonable expenses of necessary funeral and burial.
25                 E.     All those damages that are “fair and just” pursuant to A.R.S. §12-
26   613.

                                                   3
      Case 2:20-cv-02431-JJT Document 1-1 Filed 12/17/20 Page 5 of 20




 1            18.   Plaintiff claims that the damages in this matter meet the criteria for Tier 2
 2   as specified in Rule 26.2(c)(3), Arizona Rules of Civil Procedure.
 3            WHEREFORE, Plaintiff Cindy Cator, as surviving natural parent of decedent
 4   Rickie Sorenson, and all who may have a statutory right of recovery, is entitled to
 5   judgment in her favor and against Defendants and each of them for the following relief:
 6                  A.     For general compensatory damages in a just and reasonable
 7   amount to fully and fairly compensate Cindy Cator, as surviving natural parent of
 8   Decedent Rickie Sorenson;
 9                  B.     For out of pocket expenses incurred;
10                  C.     For loss of consortium;
11                  D.     For court costs incurred; and
12                  E.     For such other and further relief as the Court deems just and
13   proper.
14            Dated: November 13, 2020.
15
                                                BREYER LAW OFFICES, P.C.
16

17

18

19
                                                Mark P. Breyer
20                                              Mark T. Ichiyama
                                                3840 East Ray Road
21                                              Phoenix, Arizona 85044
22                                              Attorneys for Plaintiff

23   209484

24

25

26

                                                     4
                                             Case 2:20-cv-02431-JJT Document 1-1 Filed 12/17/20 Page 6Clerk
                                                                                                       of 20of the Superior Court
                                                                                                                 *** Electronically Filed ***
                                                                                                                    A. Allegretti, Deputy
                                                                                                                   11/16/2020 9:17:17 AM
                                     Person/Attorney Filing: Mark Ichiyama                                           Filing ID 12222481
                                     Mailing Address: 3840 E. Ray Road
                                     City, State, Zip Code: Phoenix, AZ 85044
                                     Phone Number: (480)621-7889
                                     E-Mail Address: laurena@breyerlaw.com
                                     [ ] Representing Self, Without an Attorney
                                     (If Attorney) State Bar Number: 026703, Issuing State: AZ

                                                      IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                            IN AND FOR THE COUNTY OF MARICOPA

                                      Cindy Cator
                                      Plaintiff(s),                                          Case No. CV2020-014706
                                      v.
                                      Shani Curless, et al.                                  SUMMONS
                                      Defendant(s).

                                     To: John Doe Curless

                                      WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
                                      AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. IF YOU DO
                                      NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.

                                      1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
                                         served on you with this Summons.

                                      2. If you do not want a judgment taken against you without your input, you must file an
                                         Answer in writing with the Court, and you must pay the required filing fee. To file your
                                         Answer, take or send the papers to Clerk of the Superior Court, 201 W. Jefferson,
                                         Phoenix, Arizona 85003 or electronically file your Answer through one of Arizona's
                                         approved electronic filing systems at http://www.azcourts.gov/efilinginformation.
                                         Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
                                         of this Summons.
                                         Note: If you do not file electronically you will not have electronic access to the documents
                                         in this case.

                                      3. If this Summons and the other court papers were served on you within the State of
                                         Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS from the
                                         date of service, not counting the day of service. If this Summons and the other court papers
AZturboCourt.gov Form Set #5148680




                                         were served on you outside the State of Arizona, your Answer must be filed within
                                         THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
                                         service.
                                                  Case 2:20-cv-02431-JJT Document 1-1 Filed 12/17/20 Page 7 of 20




                                             Requests for reasonable accommodation for persons with disabilities must be made to
                                      the court by parties at least 3 working days in advance of a scheduled court proceeding.

                                             GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
                                      and for the County of MARICOPA




                                     SIGNED AND SEALED this Date: November 16, 2020

                                     JEFF FINE
                                     Clerk of Superior Court

                                     By: ANGELA ALLEGRETTI
                                     Deputy Clerk



                                     Requests for an interpreter for persons with limited English proficiency must be made to the division assigned to
                                     the case by the party needing the interpreter and/or translator or his/her counsel at least ten (10) judicial days in
                                     advance of a scheduled court proceeding.
                                     If you would like legal advice from a lawyer, contact Lawyer Referral Service at 602-257-4434 or https://maricopabar.org. Sponsored by the Maricopa
                                     County Bar Association.
AZturboCourt.gov Form Set #5148680




                                                                                                                2
                                             Case 2:20-cv-02431-JJT Document 1-1 Filed 12/17/20 Page 8Clerk
                                                                                                       of 20of the Superior Court
                                                                                                                 *** Electronically Filed ***
                                                                                                                    A. Allegretti, Deputy
                                                                                                                   11/16/2020 9:17:17 AM
                                     Person/Attorney Filing: Mark Ichiyama                                           Filing ID 12222482
                                     Mailing Address: 3840 E. Ray Road
                                     City, State, Zip Code: Phoenix, AZ 85044
                                     Phone Number: (480)621-7889
                                     E-Mail Address: laurena@breyerlaw.com
                                     [ ] Representing Self, Without an Attorney
                                     (If Attorney) State Bar Number: 026703, Issuing State: AZ

                                                      IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                            IN AND FOR THE COUNTY OF MARICOPA

                                      Cindy Cator
                                      Plaintiff(s),                                          Case No. CV2020-014706
                                      v.
                                      Shani Curless, et al.                                  SUMMONS
                                      Defendant(s).

                                     To: Russo Brothers Transport, INC.

                                      WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
                                      AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. IF YOU DO
                                      NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.

                                      1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
                                         served on you with this Summons.

                                      2. If you do not want a judgment taken against you without your input, you must file an
                                         Answer in writing with the Court, and you must pay the required filing fee. To file your
                                         Answer, take or send the papers to Clerk of the Superior Court, 201 W. Jefferson,
                                         Phoenix, Arizona 85003 or electronically file your Answer through one of Arizona's
                                         approved electronic filing systems at http://www.azcourts.gov/efilinginformation.
                                         Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
                                         of this Summons.
                                         Note: If you do not file electronically you will not have electronic access to the documents
                                         in this case.

                                      3. If this Summons and the other court papers were served on you within the State of
                                         Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS from the
                                         date of service, not counting the day of service. If this Summons and the other court papers
AZturboCourt.gov Form Set #5148680




                                         were served on you outside the State of Arizona, your Answer must be filed within
                                         THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
                                         service.
                                                  Case 2:20-cv-02431-JJT Document 1-1 Filed 12/17/20 Page 9 of 20




                                             Requests for reasonable accommodation for persons with disabilities must be made to
                                      the court by parties at least 3 working days in advance of a scheduled court proceeding.

                                             GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
                                      and for the County of MARICOPA




                                     SIGNED AND SEALED this Date: November 16, 2020

                                     JEFF FINE
                                     Clerk of Superior Court

                                     By: ANGELA ALLEGRETTI
                                     Deputy Clerk



                                     Requests for an interpreter for persons with limited English proficiency must be made to the division assigned to
                                     the case by the party needing the interpreter and/or translator or his/her counsel at least ten (10) judicial days in
                                     advance of a scheduled court proceeding.
                                     If you would like legal advice from a lawyer, contact Lawyer Referral Service at 602-257-4434 or https://maricopabar.org. Sponsored by the Maricopa
                                     County Bar Association.
AZturboCourt.gov Form Set #5148680




                                                                                                                2
                                            Case 2:20-cv-02431-JJT Document 1-1 Filed 12/17/20 Page 10 of 20
                                                                                                     Clerk of the Superior Court
                                                                                                                 *** Electronically Filed ***
                                                                                                                    A. Allegretti, Deputy
                                                                                                                   11/16/2020 9:17:17 AM
                                     Person/Attorney Filing: Mark Ichiyama                                           Filing ID 12222480
                                     Mailing Address: 3840 E. Ray Road
                                     City, State, Zip Code: Phoenix, AZ 85044
                                     Phone Number: (480)621-7889
                                     E-Mail Address: laurena@breyerlaw.com
                                     [ ] Representing Self, Without an Attorney
                                     (If Attorney) State Bar Number: 026703, Issuing State: AZ

                                                      IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                            IN AND FOR THE COUNTY OF MARICOPA

                                      Cindy Cator
                                      Plaintiff(s),                                          Case No. CV2020-014706
                                      v.
                                      Shani Curless, et al.                                  SUMMONS
                                      Defendant(s).

                                     To: Shani Curless

                                      WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
                                      AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. IF YOU DO
                                      NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.

                                      1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
                                         served on you with this Summons.

                                      2. If you do not want a judgment taken against you without your input, you must file an
                                         Answer in writing with the Court, and you must pay the required filing fee. To file your
                                         Answer, take or send the papers to Clerk of the Superior Court, 201 W. Jefferson,
                                         Phoenix, Arizona 85003 or electronically file your Answer through one of Arizona's
                                         approved electronic filing systems at http://www.azcourts.gov/efilinginformation.
                                         Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
                                         of this Summons.
                                         Note: If you do not file electronically you will not have electronic access to the documents
                                         in this case.

                                      3. If this Summons and the other court papers were served on you within the State of
                                         Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS from the
                                         date of service, not counting the day of service. If this Summons and the other court papers
AZturboCourt.gov Form Set #5148680




                                         were served on you outside the State of Arizona, your Answer must be filed within
                                         THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
                                         service.
                                                 Case 2:20-cv-02431-JJT Document 1-1 Filed 12/17/20 Page 11 of 20




                                             Requests for reasonable accommodation for persons with disabilities must be made to
                                      the court by parties at least 3 working days in advance of a scheduled court proceeding.

                                             GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
                                      and for the County of MARICOPA




                                     SIGNED AND SEALED this Date: November 16, 2020

                                     JEFF FINE
                                     Clerk of Superior Court

                                     By: ANGELA ALLEGRETTI
                                     Deputy Clerk



                                     Requests for an interpreter for persons with limited English proficiency must be made to the division assigned to
                                     the case by the party needing the interpreter and/or translator or his/her counsel at least ten (10) judicial days in
                                     advance of a scheduled court proceeding.
                                     If you would like legal advice from a lawyer, contact Lawyer Referral Service at 602-257-4434 or https://maricopabar.org. Sponsored by the Maricopa
                                     County Bar Association.
AZturboCourt.gov Form Set #5148680




                                                                                                                2
     Case 2:20-cv-02431-JJT Document 1-1 Filed 12/17/20 Page 12 of 20




 1   Mark P. Breyer (Bar No. 016862)
     Mark T. Ichiyama (Bar No. 026703)
 2
     BREYER LAW OFFICES, P.C.
 3   3840 East Ray Road
     Phoenix, Arizona 85044
 4   (480) 219-3995
 5   minutes@breyerlaw.com

 6   Attorneys for Plaintiff
 7
                    SUPERIOR COURT OF THE STATE OF ARIZONA
 8
                                  COUNTY OF MARICOPA
 9

10
     CINDY CATOR, individually and as                No. CV2020-014706
     statutory beneficiary for RICKIE
11   SORENSEN, deceased,
12                                                      DEMAND FOR JURY TRIAL
                   Plaintiff,
13                                                            Assigned to the
     vs.
14                                                         Honorable John Hannah
     SHANI ANNETTE CURLESS and
15
     JOHN DOE CURLESS, wife and
16   husband; RUSSO BROTHERS
     TRANSPORT, INC., a California
17   corporation; JOHN and JANE DOES 1-5;
18   and ABC CORPORATIONS 1-5,

19                 Defendants.
20
            Pursuant to Rule 38 of the Arizona Rules of Civil Procedure, Plaintiff hereby
21
     demands a trial by jury.
22
            Dated: November 18, 2020
23
                                              BREYER LAW OFFICES, P.C.
24

25

26                                            Mark P. Breyer
                                              Mark T. Ichiyama
                                                 1
      Case 2:20-cv-02431-JJT Document 1-1 Filed 12/17/20 Page 13 of 20




 1                                           3840 East Ray Road
                                             Phoenix, Arizona 85044
 2
                                             Attorneys for Plaintiff
 3
     ORIGINAL of the foregoing e-filed this 18th day of November, 2020 with:
 4

 5   Clerk of the Court
     Maricopa County Superior Court
 6   101 W. Jefferson
     Phoenix, AZ 85003
 7

 8
     COPY of the foregoing mailed this date to:
 9

10
     David L. Stout, Esq.
     JONES, SKELTON, & HOCHULI, P.L.C.
11   40 N. Central Ave., Ste. 2700
     Phoenix, AZ 85004
12   Attorney for: Russo Brothers Transport,
13                 Shani Annette Curless

14

15
     209484
16

17

18

19

20

21

22

23

24

25

26

                                                  2
                                            Case 2:20-cv-02431-JJT Document 1-1 Filed 12/17/20 Page 14 of 20
                                                                                                     Clerk of the Superior Court
                                                                                                               *** Electronically Filed ***
                                                                                                                  A. Allegretti, Deputy
                                                                                                                 11/16/2020 9:17:17 AM
                                     Person/Attorney Filing: Mark Ichiyama                                         Filing ID 12222479
                                     Mailing Address: 3840 E. Ray Road
                                     City, State, Zip Code: Phoenix, AZ 85044
                                     Phone Number: (480)621-7889
                                     E-Mail Address: laurena@breyerlaw.com
                                     [ ☐ ] Representing Self, Without an Attorney
                                     (If Attorney) State Bar Number: 026703, Issuing State: AZ


                                                         IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                                       IN AND FOR THE COUNTY OF MARICOPA

                                     Cindy Cator                                                          CV2020-014706
                                     Plaintiff(s),                                          Case No.
                                     v.
                                     Shani Curless, et al.                                  CERTIFICATE OF
                                     Defendant(s).                                          COMPULSORY ARBITRATION

                                     I certify that I am aware of the dollar limits and any other limitations set forth by the
                                     Local Rules of Practice for the Maricopa County Superior Court, and I further certify that
                                     this case IS NOT subject to compulsory arbitration, as provided by Rules 72 through 77 of
                                     the Arizona Rules of Civil Procedure.


                                     RESPECTFULLY SUBMITTED this


                                                                       By: Mark Ichiyama /s/
                                                                            Plaintiff/Attorney for Plaintiff
AZturboCourt.gov Form Set #5148680
     Case 2:20-cv-02431-JJT Document 1-1 Filed 12/17/20 Page 15 of 20




 1   Mark P. Breyer (Bar No. 016862)
 2   Brian C. Fawber (Bar No. 028577)
     Edward M. Ladley (Bar No. 018829)
 3   BREYER LAW OFFICES, P.C.
     3840 East Ray Road
 4
     Phoenix, Arizona 85044
 5   (480) 219-3995
     minutes@breyerlaw.com
 6
     Attorneys for Plaintiff
 7
 8
                    SUPERIOR COURT OF THE STATE OF ARIZONA
 9
                                  COUNTY OF MARICOPA
10

11   CINDY CATOR, individually and as                No. CV2020-014706
     statutory beneficiary for RICKIE
12   SORENSEN, deceased,
13                                                      ACCEPTANCE OF SERVICE
                   Plaintiff,
14
     vs.
15

16   SHANI ANNETTE CURLESS and
     JOHN DOE CURLESS, wife and
17   husband; RUSSO BROTHERS
18   TRANSPORT, INC., a California
     corporation; JOHN and JANE DOES 1-5;
19   and ABC CORPORATIONS 1-5,
20
                   Defendants.
21

22          David L. Stout, Esq., attorney for Defendants Russo Brothers Transport and Shani

23   Annette Curless, in the above-entitled action, does hereby accept service of process in

24   this action and acknowledges receipt of a copy of the Complaint, as though the same has

25   been served upon defendant by the Sheriff or other person duly appointed or authorized

26   by law to serve process.

                                                 1
     Case 2:20-cv-02431-JJT Document 1-1 Filed 12/17/20 Page 16 of 20




 1        DATED:    November 20, 2020

 2

 3                                 By:    Nicolas Martino o.b.o. David Stout
                                         _____________________________
                                         David L. Stout, Esq.
 4                                       JONES, SKELTON, & HOCHULI, P.L.C.
 5                                       40 N. Central Ave., Ste. 2700
                                         Phoenix, AZ 85004
 6                                       Attorneys for: Russo Brothers Transport and
                                                       Shani Annette Curless
 7
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                           2
     Case 2:20-cv-02431-JJT Document 1-1 Filed 12/17/20 Page 17 of 20




 1   Mark P. Breyer (Bar No. 016862)
 2   Mark T. Ichiyama (Bar No. 026703)
     BREYER LAW OFFICES, P.C.
 3   3840 East Ray Road
     Phoenix, Arizona 85044
 4
     (480) 219-3995
 5   minutes@breyerlaw.com
 6   Attorneys for Plaintiff
 7                  SUPERIOR COURT OF THE STATE OF ARIZONA
 8
                                  COUNTY OF MARICOPA
 9
      CINDY CATOR, individually and as                No. CV2020-014706
10
      statutory beneficiary for RICKIE
11    SORENSEN, deceased,
12                                                     FIRST AMENDED COMPLAINT
                    Plaintiff,
13                                                          (Tort - Wrongful Death)
      vs.
14
                                                                Assigned to the
      SHANI A. CURLESS and JOHN DOE
15                                                           Honorable John Hannah
      CURLESS, wife and husband; RUSSO
16    BROTHERS TRANSPORT, INC., a
      California corporation; JOHN and JANE
17    DOES 1-5; and ABC CORPORATIONS
18    1-5,

19                  Defendants.
20
            The Plaintiff, Cindy Cator, by and through undersigned counsel, for her first
21
     amended complaint against the Defendants named herein alleges as follows
22
     (amendments are bolded):
23
            1.     Cindy Cator was, at all times relevant to this action, the biological mother
24
     of Rickie Sorensen, deceased, and a resident of Maricopa County, Arizona. At the time
25

26

                                                  1
     Case 2:20-cv-02431-JJT Document 1-1 Filed 12/17/20 Page 18 of 20




 1   of the incident described herein, the Plaintiff was single and continues to be single at
 2   this time.
 3          2.     Decedent Rickie Sorenson was a resident of Maricopa County, Arizona.
 4          3.     Upon information and belief, Defendants Shani A. Curless and John Doe
 5   Curless are residents of the State of California.
 6          4.     At all times relevant hereto, Defendant Shani A. Curless was acting
 7   individually and on behalf of the marital community, if any, of Defendant Shani A.
 8   Curless and John Doe Curless, whose true name is unknown to Plaintiff Cindy Cator.
 9          5.     The Defendant Russo Brothers Transport, Inc. is a California corporation
10   doing business in Sacramento County, California.
11          6.     Plaintiff further alleges that Defendant Russo Brothers Transport, Inc. has
12   duly authorized agents and/or servants and/or employees within Maricopa County,
13   Arizona, and that said agents and/or servants and/or employees were acting within the
14   scope of their authority and for the benefit of this particular defendant at the time of all
15   incidents, acts and omissions alleged herein.
16          7.     John and Jane Does 1-5 and ABC Corporations 1-5 are persons or entities
17   whose conduct, true names and identities are unknown at this time. Cindy Cator
18   requests leave to amend this pleading when that information is discovered.
19          8.     The acts and omissions complained of herein occurred in Maricopa
20   County, Arizona, within the jurisdiction of this Court.
21          9.     Jurisdiction and venue are appropriate in this Court. The amount in
22   controversy exceeds the minimal jurisdictional limits of this Court.
23          10.    Plaintiff is informed and believes that Defendant Shani A. Curless was
24   acting within the course and scope of her employment or under the direction and
25   control of Defendant Russo Brothers Transport, Inc. such that legal liability is imputed
26

                                                     2
     Case 2:20-cv-02431-JJT Document 1-1 Filed 12/17/20 Page 19 of 20




 1   to Defendant Russo Brothers Transport, Inc. under the doctrine of Respondeat Superior
 2   and agency principles for the acts of Defendant Shani A. Curless.
 3          11.    This is a wrongful death action in which Defendant(s) would have been
 4   liable if death had not ensued pursuant to A.R.S. §12-611.
 5          12.    Cindy Cator is the proper person to institute this action pursuant to A.R.S.
 6   §12-612.
 7          13.    On or about May 13, 2020, in a vacant lot near 51st Avenue and
 8   McDowell Road, Phoenix, Arizona, Defendant Shani A. Curless was operating a
 9   commercial tractor-trailer truck. While pulling out of the lot, Defendant Shani A.
10   Curless drove over Rickie Sorenson and caused his death. Defendant Shani A. Curless
11   failed to operate her vehicle with reasonable and due care and failed to keep a proper
12   lookout and is liable for his subsequent death.
13          14.    Defendant Shani A. Curless had a duty to operate her vehicle safely and
14   in a manner to prevent injury and damages to others.
15          15.    Defendant Shani A. Curless breached that aforesaid duty and was
16   negligent, including but not limited to, failing to keep a proper look out, failing to
17   inspect around her vehicle, and was the sole cause of the death of Rickie Sorenson.
18          16.    Defendant Russo Brothers Transport was independently negligent in the
19   hiring, training, retention, and/or supervision of Defendant Shani A. Curless which was
20   a proximate cause of this incident.
21          17.    As a proximate result of the Defendants’ negligence causing the death of
22   Rickie Sorensen, Cindy Cator has been damaged and seeks past and future damages for:
23                 A.     The loss of love, affection, consortium, companionship, care,
24   protection and guidance.
25                 B.     Pain, grief, sorrow, anguish, stress, shock, and mental suffering.
26                 C.     Reasonable expenses of necessary funeral and burial.

                                                   3
     Case 2:20-cv-02431-JJT Document 1-1 Filed 12/17/20 Page 20 of 20




 1                  E.     All those damages that are “fair and just” pursuant to A.R.S. §12-
 2   613.
 3            18.   Plaintiff claims that the damages in this matter meet the criteria for Tier 3
 4   as specified in Rule 26.2(c)(3), Arizona Rules of Civil Procedure.
 5            WHEREFORE, Plaintiff Cindy Cator, as surviving natural parent of decedent
 6   Rickie Sorenson, and all who may have a statutory right of recovery, is entitled to
 7   judgment in her favor and against Defendants and each of them for the following relief:
 8                  A.     For general compensatory damages in a just and reasonable
 9   amount to fully and fairly compensate Cindy Cator, as surviving natural parent of
10   Decedent Rickie Sorenson;
11                  B.     For out of pocket expenses incurred;
12                  C.     For loss of consortium;
13                  D.     For court costs incurred; and
14                  E.     For such other and further relief as the Court deems just and
15   proper.
16            Dated: November 25, 2020.
17
                                                BREYER LAW OFFICES, P.C.
18

19

20

21
                                                Mark P. Breyer
22                                              Mark T. Ichiyama
                                                3840 East Ray Road
23                                              Phoenix, Arizona 85044
24                                              Attorneys for Plaintiff

25   209484

26

                                                     4
